                                                                                           FILED
                                                                                  2020 Mar-12 AM 11:05
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION
LEE GUIDRY,                                )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 1:18-cv-941-KOB-GMB
                                           )
WARDEN FCI TALLADEGA,                      )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
      Lee Guidry, a federal prisoner proceeding pro se, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). On February 4, 2020, the

magistrate judge entered a report recommending this action be dismissed for lack of

jurisdiction. (Doc. 14). Although the magistrate judge advised Guidry of his right

to file specific written objections within fourteen days, the court has received no

objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s findings and ACCEPTS his recommendation. The court

DISMISSES Guidry’s petition for a writ of habeas corpus without prejudice for lack

of jurisdiction. Additionally, the court DENIES a certificate of appealability.

      The court will enter a separate Order consistent with this Memorandum

Opinion.
DONE and ORDERED this 12th day of March, 2020.



                          ____________________________________
                          KARON OWEN BOWDRE
                          UNITED STATES DISTRICT JUDGE
